                              UNITED STATES DISTRICT COURT
                              EASTERN DISTRICT OF WISCONSIN


GREAT LAKES MANUFACTURING, INC.,

                        Plaintiff,

        v.                                                       Case No. 17-C-1421

LONDERVILLE STEEL ENTERPRISES, INC.,

                        Defendant.


                ORDER GRANTING PLAINTIFF’S MOTION TO DISMISS


        Plaintiff Great Lakes Manufacturing, Inc. (GLM) filed this lawsuit on October 17, 2017,

claiming that Defendant Londerville Steel Enterprises, Inc. (Londerville) infringed patents belonging

to GLM. In its response, Londerville filed counterclaims seeking a declaratory judgment that

Londerville did not infringe the patents-in-suit and/or that the patents-in-suit are invalid. This matter

is before the court on GLM’s motion pursuant to Federal Rules of Civil Procedure 41(a)(2) and

12(c) to dismiss its claims against Londerville with prejudice because the covenant not to sue offered

by GLM extinguished any case or controversy between the parties and consequently eliminated this

court’s subject matter jurisdiction to hear Londerville’s declaratory judgment counterclaim. ECF

No. 53. For the reasons that follow, GLM’s motion will be granted.

                                          BACKGROUND

        On October 17, 2017, GLM filed this lawsuit against Londerville alleging that Londerville

infringed U.S. Patent Nos. 6,209,942 and 6,468,008, the patents-in-suit.              Londerville filed

counterclaims seeking a declaratory judgment on non-infringement and/or invalidity of the patents-in-

suit. GLM later filed an amended complaint that added two defendants, both of whom are
Londerville customers and both of whom consented to judgment in favor of GLM. ECF Nos. 41,

50. Their consent judgments apply “until the date upon which the Patents-In-Suit expire or every

claim is declared invalid or unenforceable by a decision of a court or other government agency of

competent jurisdiction.” Id.

        Having concluded that “the total amount of damages due to Londerville’s alleged

infringement is substantially less than the costs of continuing with this litigation,” combined with the

fact that the “patents-in-suit will expire in 2019,” GLM sought to settle the case with Londerville.

Pl.’s Mot. to Dismiss at 2, ECF No. 53. After attempts at settlement bore no fruit, GLM filed its

motion to dismiss the case with prejudice on October 19, 2018. In conjunction with its motion,

GLM proffered the following covenant not to sue: “GLM now hereby covenants that it will not

assert any claim of U.S. Patent Nos. 6,209,942 and 6,468,008”—the patents-in-suit—“against

Londerville Steel Enterprises, Inc., based on past or future infringement by any existing or future

product made, used, sold, offered for sale, or imported by Londerville.” Id. at 3–4.

                                             ANALYSIS

        Pursuant to Rule 41, “an action may be dismissed at the plaintiff’s request only by court

order, on terms the court considers proper.” Fed. R. Civ. P. 41(a)(2). Where a defendant has

pleaded a counterclaim prior to a plaintiff’s motion to dismiss, however, “the action may be

dismissed over the defendant’s objection only if the counterclaim can remain pending for independent

adjudication. Unless the order states otherwise, a dismissal under this paragraph (2) is without

prejudice.” Id. Here, GLM argues that Londerville’s counterclaim cannot remain pending for

independent adjudication because the covenant not to sue eliminated any controversy between the

parties, depriving this court of subject matter jurisdiction.


                                                   2
        In accordance with Article III of the Constitution, the Declaratory Judgment Act requires

the existence of an actual controversy between the parties before a federal court can constitutionally

assume jurisdiction. See 28 U.S.C. § 2201(a). “Subject matter jurisdiction in declaratory judgment

actions exists when ‘the facts alleged, under all the circumstances, show that there is a substantial

controversy, between the parties having adverse legal interests, of sufficient immediacy and reality

to warrant the issuance of a declaratory judgment.’” Creative Compounds, LLC v. Starmark Labs.,

651 F.3d 1303, 1316 (Fed. Cir. 2011) (quoting MedImmune, Inc. v. Genentech, Inc., 549 U.S. 118,

127 (2007)). “The purpose of the Declaratory Judgment Act . . . in patent cases is to provide the

allegedly infringing party relief from uncertainty and delay regarding its legal rights.” Micron Tech.

Inc. v. Mosaid Techs., Inc., 518 F.3d 897, 902 (Fed. Cir. 2008) (citations omitted). “The concept

of adverse legal interests requires that there be a dispute as to a legal right, such as an underlying

legal cause of action that the declaratory defendant could have brought or threatened to bring, if not

for the fact that the declaratory plaintiff had preempted it.” Creative Compounds, 651 F.3d at 1316.

        A covenant not to sue for patent infringement may divest the trial court of subject matter

jurisdiction over claims that a patent is invalid when the covenant eliminates any case or controversy

between the parties. Dow Jones & Co., Inc. v. Ablaise Ltd., 606 F.3d 1338, 1346 (Fed Cir. 2010)

(“[A] covenant not to sue for patent infringement divests the trial court of subject matter jurisdiction

over claims that the patent is invalid, because the covenant eliminates any case or controversy

between the parties.”). But not every covenant not to sue has such an effect. “Whether a covenant

not to sue will divest the trial court of jurisdiction depends on what is covered by the covenant.”

Revolution Eyewear, Inc. v. Aspex Eyewear, Inc., 556 F.3d 1294, 1297 (Fed. Cir. 2009).




                                                   3
        Londerville’s main contention is that the covenant not to sue is not broad enough to eliminate

the controversy between the parties because it does not cover Londerville’s customers. Londerville

points to the fact that it has already lost two of its customers after they were added to this case by

GLM who thereafter consented to judgment in favor of GLM. In addition, Londerville’s Operations

Manager stated that “at least a handful” of customers have expressed a concern about potential

lawsuits, that at least fifteen customers that previously purchased one or both of the allegedly

infringing products from Londerville have not made subsequent purchases since the onset of this

lawsuit, and that at least fifteen potential customers who were provided quotes for one or both of

the allegedly infringing products by Londerville after this lawsuit began have not purchased those

products. Aff. of Zane Roberts, ¶¶ 4–6, ECF No. 56.

        GLM cites several Federal Circuit cases holding that an economic injury absent a legal

interest is not sufficient to grant standing. “‘Without an underlying legal cause of action, any adverse

economic interest that the declaratory plaintiff may have against the declaratory defendant is not a

legally cognizable interest sufficient to confer declaratory judgment jurisdiction.’” Creative

Compounds, 651 F.3d at 1316 (quoting Microchip Tech. Inc. v. Chamberlain Grp., Inc., 441 F.3d

936, 943 (Fed. Cir. 2006)). “While economic injury may confer standing in cases challenging

government action, we have not held that economic injury alone is sufficient to confer standing in

patent cases seeking a declaratory judgment.” Arris Grp., Inc. v. British Telecomms. PLC, 639 F.3d

1368, 1374 (Fed Cir. 2011). “MedImmune did not abandon this rule. To the contrary, MedImmune

adopted an ‘adverse legal interest’ requirement.” Id.

        Here, Londerville’s interest would seem to be no greater than the economic interest that have

been found insufficient to confer standing. The covenant not to sue GLM has executed prevents


                                                   4
GLM from asserting any infringement claim arising from the patents-in-suit against Londerville

“based on past or future infringement by any existing or future product made, used, sold, offered for

sale, or imported by Londerville.” Pl.’s Mot. to Dismiss at 3–4, ECF No. 53. Although GLM has

involved two of Londerville’s customers in this case, Londerville does not cite any agreement under

which it is obligated to indemnity its customers. Like the declaratory judgment plaintiff in Creative

Compounds, LLC v. Starmark Laboratories, given the “absence of an indemnity agreement” between

Londerville and its customers, Londerville would seem to have “at most, only an economic interest

in clarifying its customers’ rights” under GLM’s patents. 651 F.3d at 1316.

       This court addressed a similar issue in WS Packaging Group, Inc. v. Global Commerce

Group, LLC, 505 F. Supp. 2d 561 (E.D. Wis. 2007). Although Londerville does not point to any

obligation it might have to indemnify its customers, the court noted in WS Packaging that such an

obligation may arise under Wisconsin law:

       By virtue of Wisconsin’s adoption of the UCC, a [seller’s] customer without an
       indemnification contract could nevertheless hold [the seller] liable for infringement
       if [a patent holder] decided to bring suit against that customer. See Wis. Stat.
       § 402.312(3) (“Unless otherwise agreed a seller who is a merchant regularly dealing
       in goods of the kind warrants that the good shall be delivered free of the rightful
       claim of any 3rd person by way of infringement or the like . . . .”).

Id. at 566. The court also noted in WS Packaging that “[b]eyond the injury that might arise from

having to indemnify its customers, [the seller] faces the loss of its customer base and reputation in

these circumstances.” Id. To be sure, unlike the defendant in WS Packaging, Londerville does not

assert that GLM has a “habit of threatening to sue (or actually suing) the customers of allegedly

infringing vendors or manufacturers, presumably as a means of pressuring the parties to cease their

activities or sign a license agreement.” Id. GLM sued two of Londerville’s customers in this case



                                                 5
in response to Londerville’s defense that it did not directly infringe. That said, however, GLM has

already obtained two consent judgments against two of Londerville’s customers, and the looming

threat of a lawsuit hanging over Londerville’s customers like the sword of Damocles has resulted

in the diminishment of Londerville’s customer base and made others weary of purchasing its products

that allegedly infringe GLM’s patents. See Aff. of Zane Roberts, ¶¶ 4–8, ECF No. 56.

       Notwithstanding these considerations, however, I conclude that this is not a case that should

continue. “Declaratory judgment is a remedy committed to judicial discretion.” A. L. Mechling

Barge Lines, Inc. v. United States, 368 U.S. 324, 331 (1961); see also Allstate Ins. Co. v.

Charneski, 286 F.2d 238, 244 (7th Cir. 1960) (Declaratory relief under the federal act is “expressly

discretionary. Such relief is permissive and not absolute.”). Indeed, “even where a case presents an

actual controversy, a court may refuse to grant declaratory relief for prudential reasons.” Alcan

Aluminium Ltd. v. Oregon Dept. of Revenue, 724 F.3d 1294, 1298 (7th Cir. 1984) (citing Int’l

Harvester Co. v. Deere & Co., 623 F.2d 1207, 1217 (7th Cir. 1980)).

       In this case, the patent at issue is due to expire within the next year. Thus, whatever threat

Londerville’s customers might face is due to disappear likely before a final determination as to

infringement or validity of the patents-in-suit would be reached. Even in the short term, Londerville

can alleviate any concerns its customers may have in buying its products by expressly agreeing to

indemnify them for any liability they could incur to GLM for infringement. Given GLM’s

determination not to pursue the current action, it seems unlikely that it would take further action

against Londerville’s customers. Londerville’s hope to ultimately prevail and obtain costs and actual




                                                 6
attorneys’ fees is not enough to justify the judicial resources continuation of the case would require.

Under these circumstances, it seems prudent, even assuming a justiciable controversy remains, to

dismiss Londerville’s claim for declaratory relief.

                                          CONCLUSION

        For the foregoing reasons, GLM’s motion to dismiss (ECF No. 53) is GRANTED. GLM’s

claims are dismissed with prejudice, and Londerville’s claims for declaratory relief are dismissed

without prejudice. The Clerk of Court is directed to enter judgment accordingly.

        SO ORDERED this 2nd day of November, 2018.

                                               s/ William C. Griesbach
                                               William C. Griesbach, Chief Judge
                                               United States District Court




                                                   7
